Citation Nr: 1123883	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-04 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected residuals, right knee injury, with degenerative changes, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected residuals, left knee injury, with degenerative changes, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The Veteran served on active duty for training from May 1980 to August 1980 and active duty from August 1999 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In a June 2005 rating decision, the RO granted service connection for residuals of right knee injury and left knee injury and assigned each disability a 10 percent rating under Diagnostic Code 5261 (limitation of extension of leg).  In December 2007, the Veteran filed the instant claim for increased ratings.  The appealed October 2008 rating decision reflects the RO recharacterized the disability to include "degenerative changes" and reassigned the disability ratings to Diagnostic Code 5019 (bursitis) by analogy because the disability was not specifically listed in the rating schedule.  The RO then re-evaluated the disabilities under Diagnostic Codes 5003 (degenerative arthritis) and 5260 (limitation of flexion of leg), and continued the currently assigned ratings based on a finding that the Veteran only demonstrated limitation on range of motion due to pain that was slight.  

The record reflects that the "injury" for which service connection was established was meniscus tears of the knees noted in service in January 2000 and the residual functional impairment.  Thus, the Board notes that Diagnostic Codes 5258 and 5259 are for consideration as well.  Under Diagnostic Code 5258, a 20 percent rating may be assigned for dislocation of the semilunar cartilage of the knee with frequent episodes of 'locking,' pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).  Under Diagnostic Code 5259, a 10 percent rating may be assigned for removal of the semilunar cartilage, if symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010).  In connection with the current claim, the Veteran underwent VA examinations in May 2008 and November 2009.  While the examiners addressed whether subluxation and lateral instability were demonstrated in the knees, there was no mention of whether there was any objective evidence of locking of the knees, which is a primary complaint of the Veteran.  Thus, the VA examinations are inadequate for evaluation purposes.  

Also, the Veteran contends that he has not been compensated for functional impairment of his knees caused by arthritis.  Service connection is in effect for residuals of knee injuries with degenerative changes, however, it is not clear if the Veteran has arthritis of the knees.  In an October 2004 letter, Dr. B.D. reported that x-rays revealed early osteoarthritis of the right knee.  Thereafter, the June 2005 VA examination report noted that x-rays of the knees were normal.  The July 2006 VA report on an MRI of the left knee noted an impression of degenerative changes of the medial meniscus.  March 2007 VA x-rays revealed a "negative study."  The examiner commented that there was spurring of the superior patella of doubtful clinical significance, otherwise negative views of the right knee.  January 2008 VA x-rays of the knees were noted as negative.  A January 2009 VA physical therapy report noted a diagnosis of severe arthritis of the knees; however, there was no reported radiographic evidence for this diagnosis.  The November 2009 VA examination report noted that x-rays were unremarkable; however, the examiner also noted that the Veteran had "inflammatory arthritis," and the radiographic report noted "stable" mild degenerative change of the knees.   

A separate rating for arthritis may be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  The prohibition against "pyramiding" under 38 C.F.R. § 4.14, however, requires that a separate rating under Diagnostic Codes 5258 or 5259 be based on manifestations other than those compensated under Diagnostic Code 5003 and sections 4.40, 4.45, and 4.59.  VAOPGCPREC 9-98 (1998).  The Board needs clarification on whether the Veteran does in fact have arthritis of the knees, and if so, the extent to which it produces functional impairment separate from functional impairment associated with the meniscus tears of the knees for purposes of consideration of separate ratings under applicable diagnostic codes.  Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Shreveport VA Medical Center and Texarkana VA Outpatient Clinic dating since March 2009 pertaining to any treatment the Veteran received for his knees.

2.  Schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected right knee and left knee disabilities.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.  The examiner should consider prior x-rays, the MRI, and current x-rays and specifically indicate whether there is radiographic evidence of arthritis of the knees. 

Then, the examiner is to assess all symptomatology separately attributable to the (1) meniscus tears and (2) arthritis, if any, in regard to the following: 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  The examiner should also evaluate the Veteran's complaint of "popping" of the knees and assess the extent to which it causes functional impairment.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  Consideration should be made of all evidence submitted since the issuance of the December 2009 statement of the case.  The Veteran should be given an opportunity to respond before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


